PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/223,940
Filing Date: 18 Dec 2018
Appellant(s): Guillard, Hervé



__________________
J. Morgan Kirley
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal brief filed November 20, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Advisory Action dated September 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I. Claims 1, 10-15, and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 27-46, 58-66, 69-81 of U.S. Patent No. 10,272,062 in view of Mogna (U.S. Patent Application Pub. No. 2014/0231300).
II. Claims 1 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Pub. No. 2006/0210630), in view of Mogna (U.S. Patent Application Pub. No. 2014/0231300).
III. Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Pub. No. 2006/0210630), in view of Dargelas et al. (U.S. Patent Application Pub. No. 2009/0220611) and Mogna (U.S. Patent Application Pub. No. 2014/0231300).
(2) Response to Argument
Appellant's arguments in the Appeal Brief filed November 20, 2020 have been fully considered but they are not persuasive:
i) Appellant contends that “Neither Liang nor Mogna disclose” the property stated in claim 1, i.e. wherein “no more than 0.4% of GHB in the pharmaceutical composition is converted to gamma-butyrolactone (GBL) when stored two months at 40C and 75% relative humidity”; that “inherency…may not be established by probabilities or possibilities”; that “the only way for the Examiner to know whether a particular packaging composition would work as inherent to meet a particular stability threshold is if he uses the Applicant’s own disclosure as a roadmap”; and that “the Applicant undertook considerable experimentation to identify…the suitable packaging had a water vapor transmission rate of less than 7 mg/liter/day”.
The Examiner, however, would like to point out the following:
1. The cited prior art discloses the claimed composition, and this is sufficient to preclude the patentability of the claimed composition. The cited prior art would lead one of ordinary skill to the claimed packaged pharmaceutical composition. Since the composition is the same, the properties must be the same. The cited prior art need not expressly disclose the property. Indeed, Appellant cannot patent or re-patent a prior art composition merely by documenting a new property of the prior-art composition, even if the prior art does not explicitly disclose this property.  
2. Appellant is basically putting the Liang composition comprising gamma-hydroxybutyrate (GHB) into Mogna’s moisture-proof sachet with a water vapor transmission rate of “less than 1 g/m3/24 hours” (i.e. precisely equivalent to “less than 1 mg/L/day”), to thus arrive at the claimed composition, for the purpose of protecting the composition from the detrimental effects of moisture. Appellant has never disputed this fact at all. It has long been well known in the art that gamma-hydroxybutyrate (GHB) is highly water-soluble, hygroscopic, and susceptible to degradation by exposure to 
3. Mogna expressly teaches that their package is in the form of a “sachet”; is “impermeable to humidity and oxygen”; has a water vapor transmission rate of “less than 1 g/m3/24 hours” (i.e. precisely equivalent to “less than 1 mg/L/day”); is for “packaging dietary products, cosmetics, and medicinal specialties”, including “tablets, pills, pessaries, powders, granules, suppositories, rigid capsules, and soft capsules”; and ensures a suitable shelf life by preventing instability (e.g. degradation) and loss of efficacy of the active components from exposure to agents from the environment, including humidity (see e.g. title, abstract, paragraphs [0001[, [0002], [0008], [0055], [0057], Table C1). Obviously, without question, one of ordinary skill in the art would thus be motivated to put the Liang composition containing gamma-hydroxybutyrate, which is susceptible to degradation from moisture exposure, into the Mogna moisture-proof sachet to thus protect the composition from the detrimental effects of moisture, including the formation of degradation products, such as GBL. 
4. Of course if one packages the same composition comprising gamma-hydroxybutyrate in the same moisture-proof package with the claimed water vapor transmission rate of “less than 1 mg/L/day”, the properties of the resulting packaged composition must be the same, especially the amount of gamma-butyrolactone (GBL) degradation product formed over time from moisture exposure under a given set of temperature and relative humidity conditions. Certainly, Appellant cannot reasonably expect that only they can put the Liang composition into Mogna’s moisture-proof sachet with a water vapor transmission rate of “less than 1 mg/L/day” and limit the formation of not limit the formation of GBL degradation product to the recited amount since they did not expressly document this property. 
5. Alas, no matter how much time, effort, and experimentation Appellant spent to arrive at the knowledge that gamma-hydroxybutyrate can be protected from the detrimental effects of moisture with minimal degradation by putting it into a package with a water vapor transmission rate of less than 7 mg/liter/day, this is simply not a patentable advance in view of the cited prior art. Mogna expressly teaches that compositions containing pharmaceutical actives susceptible to degradation from e.g. exposure to moisture can be stabilized and protected over time by putting the composition into a package with a water vapor transmission rate of less than 1 mg/liter/day. Arriving at the claimed composition is thus merely the work of the ordinary mechanic in the art in view of the cited prior art, and this fact does not change merely because Appellant documents the specific amount of the degradation product formed over time when so packaged. 
ii) Appellant contends that “there is no motivation for combining Liang and Mogna as proposed by the Office” and “taking an honest view of the scientific facts… there is no reasonable expectation of success”; that “the 1.132 Declaration of Dr. Jason Vaughn entered on August 27, 2020” concludes that “a person of ordinary skill knows that pharmaceutical packaging is complex and unpredictable”, “cited to FDA and WHO guidelines supporting non-obviousness and unexpected results for the currently claimed invention”, and found “the Office’s rejection is scientifically unreasonable and unsupported by the facts”; that “nowhere does Mogna actually provide any teachings regarding GHB or highly sensitive pharmaceuticals”, but rather is limited to “probiotic microorganisms” which are “not the same thing as GHB” and thus Mogna is “directed to a different problem to be solved”; that “the FDA guidelines state that a packaging system found acceptable for one pharmaceutical product is not automatically assumed to be appropriate for another”; that “Sec. 211.116 of 21 CFR” and “the World Health Organization’s ‘Guidelines on Packaging for Pharmaceutical Products’” teach that “the suitability of packing can only be ascertained through detailed packaging and stability studies on the product concerned”; and thus that “the Office has ignored objective evidence of non-obviousness…including substantial unpredictability regarding the claimed GHB pharmaceutical and its difficulty in packaging” and the Examiner’s statement in the Advisory Action dated September 24, 2020 that “35 USC 103 does not require rigorous proof of success based on strict testing guidelines and standards issued by the FDA or WHO” clearly shows that “the Examiner is misinformed on the law”.  
The Examiner, however, would like to point out the following:
1. In stark contrast to Appellant’s assertion, the Examiner is not misinformed on the law at all. It’s a simple fact, the U.S. Patent and Trademark Office (USPTO) is not the U.S. Food and Drug Administration (FDA). The Federal statutes found in Title 35 of the U.S. Code (e.g. 35 USC 103), pursuant to promoting the progress of the useful arts, and governing which pharmaceutical products are deemed qualified for securing a government-sanctioned temporary monopoly on an invention are not one and the same 
2. The issue before us now is Appellant’s eligibility for a U. S. Patent, which is governed by the U.S. Patent statutes, rules, and regulations (not the FDA). The claims have been rejected as e.g. not meeting the requirements of 35 USC 103, since the claimed subject matter is prima facie obvious in view of the cited prior art for the reasons put forth in the rejection, and discussed supra. In stark contrast to Appellant’s assertion, 35 USC 103 is not controlled by U.S. Food and Drug Administration (FDA) or World Health Organization (WHO) standards and guidelines. Indeed, 35 USC 103 says nothing at all about the FDA or WHO. In stark contrast to Appellant’s assertion, 35 USC 103 does not require rigorous proof of absolute success based on strict testing guidelines and standards issued by the FDA and WHO. Patentability is not contingent on FDA approval, and FDA approval itself does not guarantee patentability and is not even a proper grounds for justifying patentability. Pharmaceutical products that meet FDA requirements do not necessarily meet patentability requirements, and vice versa. Rather, the proper standard under 35 USC 103 for patentability is motivation with a reasonable expectation of success by one of ordinary skill in the art.  
3. Again, as noted supra, Appellant is basically putting the Liang composition comprising gamma-hydroxybutyrate (GHB) into Mogna’s moisture-proof sachet with a water vapor transmission rate of “less than 1 g/m3/24 hours” (i.e. precisely equivalent to not limited to probiotic microorganisms, and even if probiotic microorganisms are exemplified or are even a preferred embodiment, these do not constitute a “teaching away” from the broader disclosure and non-preferred embodiments. Mogna expressly teaches that their package is in the form of a “sachet”; is “impermeable to humidity and oxygen”; has a water vapor transmission rate of “less than 1 g/m3/24 hours” (i.e. precisely equivalent to “less than 1 mg/L/day”); is for “packaging dietary products, cosmetics, and medicinal specialties”, including “tablets, pills, pessaries, powders, granules, suppositories, rigid capsules, and soft capsules”; and ensures a suitable shelf life by preventing active agent instability (e.g. degradation) and loss of efficacy from exposure to humidity (see e.g. title, abstract, paragraphs [0001[, [0002], [0008], [0055], [0057], Table C1). Hence, in stark contrast to Appellant’s assertion, Mogna is not concerned with a different problem. Rather, Mogna is concerned with precisely the very problem at issue here, i.e. how to protect moisture sensitive agents from the detrimental effects of moisture. Without question, then, there is more than ample motivation for one of ordinary skill in the art to put a pharmaceutical composition containing gamma-hydroxybutyrate into the Mogna moisture-proof sachet to thus protect the composition from the detrimental effects of moisture, including the formation of degradation products, such as GBL. 
4. In short, Appellant is taking a pharmaceutical active, in this case GHB, long known in the art to be susceptible to degradation, e.g. to GBL, upon exposure to moisture, and packaging it in a moisture-proof package, and finding that when they do 
5. Even worse, it is noted that Appellant has merely presented a property, i.e. “no more than 0.4% of GHB in the pharmaceutical composition is converted to gamma-butyrolactone (GBL) when stored two months at 40C and 75% relative humidity”, and is relying on FDA standards and guidelines as the basis for the existence of superior and unexpected results. However, no proper and concrete experimental data has ever been presented comparing e.g. i) the Liang composition in the Mogna moisture-proof sachet with ii) the Liang composition alone, i.e. not in the Mogna moisture-proof sachet. Appellant has thus not properly established that the composition in the moisture-proof sachet does, in fact, even have a superior stability as indexed by a reduced level of GBL degradation products over time under a given set of humidity conditions, and that the difference is statistically significant. No such data appears to exist at all. Nevertheless, even assuming, arguendo, that such data does actually exist and was presented, and unequivocally establishes that the composition in the moisture-proof sachet does in fact generate significantly less GBL degradation product that the composition alone (i.e. not in the moisture-proof sachet), this superior result would certainly not be unexpected at all, for reasons already discussed supra, i.e. moisture proof package means GHB exposed to less moisture, which means less degradation of GHB to GBL.
iii) Appellant contends that “the claimed invention has shown unexpected results in its Phase 3 data during FDA clinical trials” which “is compelling”; that “FT218 would be the first once-nightly therapy to address both excessive daytime sleepiness and cataplexy in patients with narcolepsy” thus showing “clinically meaningful improvement…compared to placebo…with commonly known sodium oxybate adverse reactions occurring at low rates”; and that this “persuasive evidence from scientific authorities…has been wrongly dismissed by the Examiner”. 
The Examiner, however, would like to point out the following:
1. First, to the best of the Examiner’s knowledge, this particular assertion of unexpected results has not previously been presented during the course of prosecution, but rather is new. Hence, the Examiner couldn’t possibly have “wrongly dismissed” such an assertion. Indeed, this assertion has never been addressed before.
2. Regardless, in stark contrast to Appellant’s assertion, they have not properly established unexpected results at all. Liang, the cited primary reference, not only discloses the claimed pharmaceutical composition itself (absent the moisture-proof package), Liang also expressly discloses that their composition containing gamma-hydroxybutyrate (i.e. “oxybate”) is an effective once-nightly therapy for narcolepsy. As anyone of ordinary skill in the art would immediately recognize, narcolepsy is a chronic sleep disorder characterized by overwhelming daytime drowsiness and episodes of cataplexy, i.e. a sudden loss of muscle tone, often triggered by strong emotions. Since Liang treats the narcolepsy, it must treat the hallmark features of the condition, i.e. the excessive daytime sleepiness and the cataplexy. Moreover, Liang expressly teaches that their once-nightly composition is an improvement over previous twice-nightly compositions that required the subject to wake every four hours during the night, which of course would further disrupt sleep. Hence, one of ordinary skill in the art would thus 
3. Furthermore, Appellant has not made the proper comparison to even establish the actual existence of “superior and unexpected results” here. Rather than compare their claimed composition with the Liang composition, they are merely comparing their claimed composition with a placebo. Establishing that their claimed composition treats narcolepsy better than a placebo is simply not sufficient to outweigh the evidence of prima facie obviousness in this case by any stretch of the imagination. Even assuming, arguendo, that Appellant did in fact properly compare their claimed packaged pharmaceutical composition with the unpackaged Liang composition, and found that their claimed composition is superior at treating narcolepsy, this result would certainly not be unexpected at all, in view of the fact that the package protects the active drug, i.e. gamma-hydroxybutyrate, from instability and degradation due to moisture, and thus one of ordinary skill in the art would thus fully expect that this packaged composition would thus be more effective at treating narcolepsy than a comparative formulation in which the active has been degraded to a significantly greater extent. Degraded active is thus no longer available to treat narcolepsy. In summary, then, the proper comparison was never made, and even assuming, arguendo, that it was, a showing that the inventive composition is more effective at treating narcolepsy compared to Liang would not be unexpected at all. 
iv) Appellent contends that “the Examiner’s Halloween candy policy undercuts innovation and the Congressional intent behind the Patent Act”; that concerns regarding “allowing the claims” would be like “giving away patents like Halloween candy…is illogical”; that “rationing out patents under his own criteria for patents to ensure scarcity is not allowed under the patent laws”; and that “random acts of Examiner activism…weakens the public trust in the U.S. patent system”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Appellant’s assertion, there is no “Halloween candy policy”. In response to Appellant’s completely erroneous assertion that the fields of pharmaceuticals and packaging are beset with such “high unpredictability” that there simply cannot ever be any reasonable expectation of success and thus no prima facie obviousness case could ever be made for any packaged pharmaceutical composition, such as claimed here, without having undergone rigorous testing to prove success, the Examiner pointed out, in the Advisory Action mailed September 24, 2020, that this is simply not true, and that if such were true, the USPTO would effectively be issuing pharmaceutical and packaging patents like Halloween candy to anyone who came knocking at the door with such an application. However, in the very next line, the Examiner stated “clearly, though, this is not the case”. Appellant has now grossly distorted the basic point that was actually conveyed, and arrived at “Examiner activism” to “ration out patents” to “ensure scarcity”, all of which is baseless and most peculiar to say the least. 
2. Appellant is effectively attempting to throw out the very patent laws that were enacted by Congress that they have just asserted are being ignored, and which are fully applicable here, and replace them with their own based on strict FDA and WHO standards for ensuring the safety and efficacy of foods and drugs intended for human consumption. This is simply improper. Appellant cannot simply throw the patent laws, same standards, with the same set of laws, rules, regulations that must be met before a U.S. Patent is issued. Indeed, if there were arbitrary, biased, and highly variable standards for different patent applicants, as Appellant is effectively advocating here, public trust in the U.S. Patent system would no longer exist. In this case, the claimed subject matter has not met the requirements of 35 USC 103, and the claims have thus been properly rejected under 35 USC 103 for this reason.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615

                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.